Filed 6/25/21 P. v. Gonez CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B304817

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. VA151697)
           v.

  MICHAEL VICTOR GONEZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Debra Cole-Hall, Judge. Affirmed.
      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Allison H. Chung,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
      A jury found Michael V. Gonez guilty of attempted
voluntary manslaughter and of assault with a deadly weapon
after he fought with and stabbed Martin Garcia. Gonez claimed
he acted in self-defense. Although the jury rejected that defense,
Gonez contends on appeal there was insufficient evidence he did
not act in self-defense. We disagree and therefore affirm the
judgment.
                           BACKGROUND
I.    Prosecution’s case
      In June 2017, Gonez was living at a property his father had
owned.1 In addition to a main house where Gonez lived, there
were two other residential structures on the property. The
victim, Garcia, lived at one of the structures but had moved out
several months before June 9, 2017. Garcia told a neighbor he
was moving out because of problems with Gonez.2
      When Garcia lived at the property, his son sometimes
stayed with him. In 2016 or 2017, Gonez told Garcia’s son that
he and his “ ‘fuckin dad just watch.’ ” In February 2017, Garcia’s
son heard what sounded like a sledgehammer hitting the ground
outside their home. When he looked outside, he saw a raccoon
with its head smashed and Gonez running to the main house.




1
 Gonez and his brother shared an interest in the property, but
there was evidence they did not get along. Also, Gonez’s brother
did not live at the property.
2
 Garcia had been served with a no-fault eviction notice because
the structure where he lived violated building codes.




                                2
       Lorenzo Melchor lived in the back structure on the property
with his sister, Rebeca Melchor.3 At about 7:30 p.m., on June 9,
2017, Lorenzo heard a man yell, “ ‘Help. Neighbors help.’ ”
Looking out a window, Lorenzo saw Gonez and Garcia, who was
yelling for help and holding his hands above his head. Garcia
had nothing in his hands, but Gonez had something with a sharp
point in his hand and was attacking Garcia. Gonez made
swinging motions at Garcia. Rebeca saw Gonez holding Garcia
by the head as Garcia lay face down on the ground. Rebeca called
Gonez’s brother and told him that Gonez was beating a man.
       A 911 caller reporting the event said he heard a man
scream, “ ‘[P]lease don’t kill me.’ ”
       A law enforcement officer who responded to the scene found
Garcia’s van parked in front of the property. The officer smelled
alcohol in the van. Garcia was in the backyard. He had suffered
11 wounds to his face, scalp, neck area, chest, and abdomen. Five
of those wounds were to the head area. An officer smelled alcohol
on Garcia. No weapons were found near Garcia. He survived
but, as of trial, was in a functionally vegetative state.
       Gonez was seen by a doctor that night. He had tenderness
along his neck and elbows and a small superficial laceration to
his right palm.
       Although the property had security cameras, officers did
not find the recording device that should have been connected to
the cameras. Two knives, both with Garcia’s DNA on them, were
recovered.



3
 To avoid confusion, we refer to the Melchors by their first
names, intending no disrespect.




                                 3
II.   Defense case
        Margarita Valle Solis testified that she had lived next door
to Gonez for seven years. The night of June 9, 2017, she saw
Garcia enter the property and walk toward Gonez. She
recognized Garcia, as she had seen him and Gonez argue many
times in the past. This time, Garcia pushed Gonez, who told
Garcia to leave and that he did not want any problems. Garcia
said he wouldn’t leave, it wasn’t Gonez’s house, and he was there
to see a friend. Garcia got close to Gonez with his arms out and
hands clenched as if to hit Gonez. Solis saw Garcia touch Gonez
“a bit.” Not wanting to see more, Solis left.
        Gonez also testified. He admitted he did not get along with
Garcia, but this was because Garcia mistreated the property.
Garcia urinated on a wall, took fruit Gonez grew to sell, and cut a
cord to a surveillance camera. Gonez also admitted that he
reported the building code violation that resulted in Garcia’s
eviction.
        On the night Garcia was stabbed, Gonez heard something
outside. It was Garcia. His eyes were glassy and bloodshot, and
Gonez smelled beer on his breath. Gonez told him to leave, but
Garcia refused, saying that Gonez did not own the property.
Garcia, who weighed about 100 pounds more than Gonez, pushed
him. Garcia began punching Gonez. Although Gonez said he did
not want any problems, Garcia kept coming at him, trying to
punch Gonez, who was able to avoid getting hit. Frustrated,
Garcia grabbed a wood chair and swung it at Gonez, saying he
was going to kill Gonez. Gonez backed away, and, fearing for his
life, took out his pocketknife.
        Gonez swung the knife at Garcia, striking Garcia’s arm.
Garcia threw the chair at Gonez, missing him. Repeating that he




                                 4
was going to kill Gonez, Garcia rushed towards Gonez, picked
him up, and “body slammed” him. Garcia began to choke Gonez,
who then stabbed Garcia in the neck. Garcia released his grip,
and Gonez stabbed Garcia under the ribs. Garcia tried to grab
the knife, and he bit Gonez on the chest. Garcia redirected the
knife so that it was pointing at Gonez’s throat and said it was his
turn now. At some point, Garcia stabbed Gonez’s palm. Gonez
managed to grab Garcia’s hand and slash Garcia’s face with the
knife, and then Gonez stabbed him again. Garcia stumbled and
fell. He said that Gonez’s brother had sent him to hurt Gonez.
       Gonez said he tried to call 911 but his cell phone was not
working. However, law enforcement did not recover a cell phone.
       Gonez testified that he acted out of fear for his life and that
he did not intend to kill Garcia.
III.   Trial, verdict, and sentence
       An information charged Gonez with attempted willful,
deliberate, premeditated attempted murder (Pen. Code,4 §§ 664,
187, subd. (a); count 1) and assault with a deadly weapon (§ 245,
subd. (a)(1); count 2). The jury was instructed on the lesser
included offense to attempted murder of attempted voluntary
manslaughter, imperfect self-defense, and on the principles of
self-defense. The jury found Gonez guilty on count 1 of attempted
voluntary manslaughter (§§ 664, 192, subd. (a)), and of count 2.
As to count 1, the jury found that Gonez used a deadly and
dangerous weapon, a knife (§ 12022, subd. (b)(1)) and that he




4
 All further undesignated statutory references are to the Penal
Code.




                                  5
personally inflicted great bodily injury on Garcia (§ 12022.7,
subd. (b)).
      On January 15, 2020, the trial court sentenced Gonez on
count 1 to 11 years 5 months and imposed but stayed sentence on
count 2.
                          DISCUSSION
       Gonez contends that his convictions must be reversed
because there was insufficient evidence he acted without
justification. As we now explain, we reject this contention.
       To determine whether the evidence was sufficient to
sustain a criminal conviction, “ ‘ “we review the entire record in
the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” ’ ” (People v. McCurdy (2014) 59 Cal.4th 1063, 1104.) We
presume in support of the judgment the existence of every fact
the trier of fact could reasonably deduce from the evidence, and
we do not reweigh evidence or reevaluate a witness’s credibility.
(People v. Booker (2011) 51 Cal.4th 141, 172.) Reversal is not
warranted unless it appears “ ‘that upon no hypothesis whatever
is there sufficient substantial evidence to support [the
conviction].’ ” (People v. Bolin (1998) 18 Cal.4th 297, 331.)
       Where, as here, self-defense is at issue, the prosecution
bears the burden of proving beyond a reasonable doubt that the
defendant acted without justification. (People v. Lloyd (2015) 236
Cal.App.4th 49, 63; People v. Adrian (1982) 135 Cal.App.3d 335,
340–341.) Self-defense requires the defendant to have an honest
and reasonable belief that bodily injury is about to be inflicted on
the defendant. (People v. Minifie (1996) 13 Cal.4th 1055, 1064.)




                                 6
The threat of bodily injury must be imminent, and any right of
self-defense is limited to using only that force as is reasonable
under the circumstances. (Id. at pp. 1064–1065; CALCRIM
No. 3470.) Perfect self-defense is a complete defense to murder
and to assault. (People v. Moye (2009) 47 Cal.4th 537, 550;
Minifie, at p. 1069.) Whether self-defense was established is a
question for the trier of fact. (People v. Germany (1974) 42
Cal.App.3d 414, 421.)
       Here, Gonez argues that the evidence was insufficient to
establish he acted without justification. There are two problems
with this argument. First, the jury was instructed on self-
defense but rejected it. Second, the argument amounts to an
improper request we reweigh the evidence and reevaluate the
credibility of witnesses, which we may not do on appeal. (People
v. Booker, supra, 51 Cal.4th at p. 172.) Gonez’s second argument
thus rests primarily on evidence favoring him—namely, his and
his neighbor Solis’s testimony—and ignores that the jury was
entitled to reject all or parts of that testimony, weaving a cloth of
truth from all of the evidence. (Stevens v. Parke, Davis & Co.
(1973) 9 Cal.3d 51, 67–68.)
       When all of the evidence is considered, it is more than
sufficient to show that Gonez did not act in self-defense.
Although Gonez and Solis testified that Garcia entered the
property and initiated a fight with Gonez, the jury was entitled to
reject that testimony. There was reason to reject it. Although
Solis claimed she was not friends with Gonez and therefore had
no reason to lie, there was evidence to the contrary: she and
Gonez gardened together, she and her husband visited Gonez in
jail while he awaited trial in this matter, and she gave him
money to spend in jail. The jury also could have disbelieved




                                 7
Gonez, who admitted he did not like Garcia (or other tenants for
that matter) and had instigated Garcia’s eviction. According to
Garcia’s son, Gonez had threatened Garcia in the past to “just
watch” and had left a dead animal on Garcia’s doorstep. This
evidence of Gonez’s prior threats to Garcia spoke to Gonez’s
motive and state of mind the night he stabbed Garcia. (See, e.g.,
People v. San Nicolas (2004) 34 Cal.4th 614, 668.)
       As for Gonez’s argument he used only that force necessary
under the circumstances, there was sufficient evidence to the
contrary. No weapons were found near Garcia, raising the
reasonable inference he was unarmed. An assault with fists
ordinarily will not justify use of a deadly weapon in self-defense.
(People v. Enriquez (1977) 19 Cal.3d 221, 228, overruled on
another ground by People v. Cromer (2001) 24 Cal.4th 889, 901,
fn. 3.) Moreover, Garcia suffered 11 wounds, five of which were
to his head area. The attack likely has left him in a permanent
vegetative state. Gonez, however, suffered only tenderness along
his neck and elbows and a small, superficial laceration to his
hand. The jury could have believed that Gonez’s injuries were
inconsistent with his description of being violently choked and
attacked by Garcia. The Melchors’s testimony also undercut
Gonez’s version of events. They heard Garcia call for help and
saw Gonez attack Garcia, who had his hands up with nothing in
them. And although Gonez relies on evidence that Garcia had
been drinking that night to buttress his self-defense theory, the
jury could have believed it instead undercut that theory. That is,
if Garcia was so intoxicated, how could he have attacked Gonez so
vigorously? According to Gonez, Garcia “body slammed” him,
mounted him, picked up a chair and swung it at him, and after
being stabbed numerous times, including in the head, managed




                                8
to whisper that Gonez’s brother sent him to hurt Gonez. From
this evidence, the jury could have disbelieved Gonez’s version of
the attack and instead found that Gonez used unreasonable force
under the circumstances.
      Other evidence spoke to the absence of justification. For
example, Gonez had security cameras which might have captured
some of these events. Yet, the recording device was missing. The
jury could have reasonably inferred that Gonez hid the device in
the belief the video might not support his claim of self-defense.
There were also inconsistencies between Gonez’s story and the
physical evidence. Gonez said he stabbed Garcia with one knife,
his pocketknife that he used for gardening. However, two knives
were recovered, and both had Garcia’s blood on them. In
addition, Gonez testified that he tried to call 911 from his cell
phone, but no cell phone was recovered. That Gonez may have
hidden evidence and did not try to get help for Garcia could go to
his consciousness of guilt.5 (See generally People v. Holloway
(2004) 33 Cal.4th 96, 142 [evidence defendant made false
statements about crime or fabricated or suppressed evidence
relevant to consciousness of guilt].)




5
 The jury was instructed with CALCRIM No. 371 regarding
consciousness of guilt.




                                9
      In short, the evidence was more than sufficient to sustain
the prosecution’s burden of proving beyond a reasonable doubt
that Gonez acted without justification.6




6
  Having rejected Gonez’s contention on its merits, we need not
address the People’s argument that it is otherwise barred by
People v. Powell (1949) 34 Cal.2d 196, 206, which held that an
appellant is precluded from complaining he was convicted of a
“lesser offense than the one of which he is guilty according to
undisputed evidence, or according to that view of the evidence
which, it indisputably appears, the trier of fact accepted.”




                                10
                       DISPOSITION

     The judgment is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                        EDMON, P. J.


We concur:




                       EGERTON, J.




                       KALRA, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              11